Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 1 of 25

EXHIBIT “A”
OES Seerh cy-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Pagage drofs}

lerk's Home (http:/Avww.miami-dadeclerk.com/home.asp)

nline Services (http:/Avww.miami-dadeclerk.com/online_services.asp)
bout Us (http:/Avwww.miami-dadeclerk.com/about.asp)

ontact Us (http://Awww.miami-dadeclerk.com/contact.asp)

y Account (https://www2.miami-dadeclerk.com/PremierServices/login.aspx)

 

   
    

 
      

CLERK of ete COURTS
MIAMI-DADE COUNTY, FLORIDA

 

Miami-Dade County Civil, Family and Probate Courts
Online System

Not all search results will be displayed on-line. For example, the following case types (Sealed,
Juvenile, Adoption and Mental Health Cases) may or may not be in existence and may or may not be
viewable by the public pursuant to Florida Supreme Court Mandate and the corresponding Access
Security Matrix. (https:/Avww. floridasupremecourt.org/content/download/241418/2133339/AOSC18-16. pdf)

PAULA RODRIGUEZ VS CARROT EXPRESS MIDTOWN, LLC. ET AL

Local Case Number: 2019-019325-CA-01
Filing Date: 06/27/2019

State Case Number: 132019CA019325000001
Case Type: Other Civil Complaint
Consolidated Case No.: N/A

Judicial Section: CA15

Case Status: OPEN

 

|

£e% .
‘@ Parties Number of Parties: 4 F

 

 

https://www2.miami-dadeclerk.com/ocs/Search.aspx 11/27/2019
Q€SsSeareb-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Pabess 255

& Hearing Details

Number of Hearing: 0 oP

 

 

\ Dockets

Dockets Retrieved: 16 ™

 

lo Export to ~ |
A ccuagaainantnunngniiremtimenas :

rornennavanscnint

Number Date

(a | 13 11/18/2019
[a | 12 10/30/2019
[e |

11 10/30/2019

07/03/2019

[a | 10 07/03/2019

07/03/2019

k& 9 07/03/2019

07/03/2019

(a) 8 07/03/2019

 

Book/Page

Docket
Entry

Notice of
Appearance

Service
Returned

Service
Returned

20 Day
Summons
Issued

ESummons
20 Day
Issued

20 Day
Summons
Issued

ESummons
20 Day
Issued

20 Day
Summons
Issued

ESummons
20 Day
Issued

https://www2.miami-dadeclerk.com/ocs/Search.aspx

Event
Type Comments

Event Parties: CARROT EXPRESS
MIDTOWN LLC.; MILOP LLC
Event

Event

Service

Event Parties: CARROT EXPRESS
INC.

Service

Event Parties: MILOP LLC

Service

Event Parties: CARROT EXPRESS
INC.

 

11/27/2019
OC&s8eardlo-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 parpsa>Pbs

 

Docket Event
Number Date Book/Page Entry Type Comments
7 07/03/2019 Receipt: Event RECEIPT#:3500142 AMT
PAID:$30.00 NAME:JASON S
REMER 44 W FLAGLER ST
STE 2200 MIAMI FL 33130-
6807 COMMENT:
ALLOCATION CODE
QUANTITY UNIT AMOUNT
3139-SUMMONS ISSUE FEE
1 $10.00 $10.00 3139-
SUMMONS ISSUE FEE 1
$10.00 $10.00 3139-SUMM
[a | 6 07/01/2019 (M) 20 Day Event
(C)
Summons
(Sub)
Received
( w | 5 07/01/2019 (M)20Day — Event
~ (C)
Summons
(Sub)
Received
[ w | 4 07/01/2019 (M) 20 Day Event
(C)
Summons
(Sub)
Received
3 06/28/2019 Receipt: Event RECEIPT#:3500265 AMT
PAID:$401.00 NAME:JASON
S REMER 44 W FLAGLER ST
STE 2200 MIAMI FL 33130-
6807 COMMENT:
ALLOCATION CODE
QUANTITY UNIT AMOUNT
3100-CIRCUIT FILING FEE 1
$401.00 $401.00 TENDER
TYPE:E-FILING ACH
TENDER AMT:$401.00 RE
2 06/27/2019 Complaint Event
[ae | 1 06/27/2019 Civil Cover Event

 

 

https://www2.miami-dadeclerk.com/ocs/Search.aspx 11/27/2019
O€Seardp-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Pdgyesbebs

preteen NN NASON ANNO

| 44 Back to Results |

Please be advised:

The Miami-Dade Clerk’s Office makes every effort to ensure the accuracy of the following information; however it
makes no warranties or representations whatsoever regarding the completeness, accuracy, or timeliness of such
information and data. Information on this website has been posted with the intent that it be readily available for
personal and public non-commercial (educational) use and to provide the public with direct online access to
information in the Miami-Dade Clerk’s Office information systems. Other than making limited copies of this
website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website,
including the contents thereof, in any form or by any means, or store it in any information storage and retrieval
system, without prior written permission from the Miami-Dade Clerk's Office. This website does not provide legal
advice of any kind. If you require legal advice, please consult a qualified attorney of your choosing.

Service through the Clerk’s electronic access is not the official record of the Clerk. In order to assure the
accuracy of the data or information, the Clerk’s Office should be consulted regarding the Official Court Record.

If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that
which you may use for personal use, as defined above, visit our Web API Services (https://Avww2.miami-
dadeclerk.com/Developers). To review the complete Miami-Dade County Disclaimer, follow this Link.
(https:/Awww8.miamidade.gov/global/disclaimer/disclaimer. page)

 

Email (https://miamidadecounty.co1 .qualtrics.com/SE/?SID=SV_bDvccbiqJBvQ2LH)
| Login (/PremierServices/login.aspx?ReturnUrl=https://www2.miami-dadeclerk.com/ocs/Search.aspx)

Clerk's Home (http:/Awww.miami-dadeclerk.com/home.asp)

  

| Privacy Statement (https://www8.miamidade.gov/global/disclaimer/privacy-and-security.page) Minetit :
| Disclaimer (httos‘//www8.miamidade.gov/global/disclaimer/disclaimer.page) (http:/Avww.miamidade.gov)

| Contact Us (http:/Awww.miami-dadeclerk.com/contact.asp)

| About Us (http:/Avww.miami-dadeclerk.com/about.asp)

2015 Clerk of the Courts. All Rights reserved.

https://www2.miami-dadeclerk.com/ocs/Search.aspx 11/27/2019
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 6 0 25
of

Page

Filing # 91793687 E-Filed 06/27/2019 02:48:25 PM

FORM 1.997, CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as.required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

 

 

 

completion.)
I CASE STYLE
IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA
Case No.:
Judge:
PAULA RODRIGUEZ
Plaintiff
VS.
CARROT EXPRESS MIDTOWN, LLC., MILOP LLC, CARROT EXPRESS INC
Defendant
Ih, TYPE OF CASE
© Non-homestead residential foreclosure
© Condominium $250,00 or more
Ei Contracts and indebtedness £1 Other real property actions $0 - $50,000
O Eminent demain © Other real property actions $50,001 - $249,999
© Auto negligence Other real property actions $250,000 or more
@ Nagiigence — other / ;
(2 Business governance © Professional maipractice
go Business tarts O Malpractice ~ business
DB Environmental/Toxic tort a Malpractice ~ medical
(1 Third party indemnification {1 Malpractice — other professional
Construction. defect 2 Other
1 Mass tort O  Antitrust/Trade Regulation
O Negligent security O Business Transaction
1, Nursitg home negligence & Circuit Civil - Not Applicable
a Premises flability — commercial C) ~~ Constitutionai chailenge-statute or
Cl Premises tiability — residential ordinance
1 Products tiability Oo Constitutional challenge-proposed
en e
© Real Property/Mortgage foreclosure oO Corporate Trusts
Q Commercial forectosure $0 - $50,000 {1 __Discrimination-employment or other
©  Commerciat foreciosure $50,001 - $249,999 oO Insurance claims
1 Commercial foreclosure $250,000 or more o Intellectual property
O Homestead residential foreclosure $0 — 50,000 Cs LibevStander
oO Somestead residential foreclosure $50,001 - oO Shareholder derivative action
O Homestead residential foreclosure $250,000 ar O Securities litigation
more OQ Trade Secrets
© Non-homestead residential foreclosure $0 - Q Trust litigation
$50,000
() = Non-homestead residential foreclosure
$50,001 - $249,999

https://www2.miami-dadeclerk.com/ocs/ViewerH TML5.aspx?QS=B6%2f9EwnZliih%2...

 

11/26/2019
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page EDT 25
PageZo

COMPLEX BUSINESS COURT

This action is appropriate. for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes [1 No X

ill. REMEDIES SOUGHT (check all that apply):
& Monetary;
B& Non-monetary declaratory or injunctive relief,
Tf =Punitive

IV, NUMBER.OF GAUSES OF ACTION: ( }
(Specify)

2

Vv. IS THIS CASE A CLASS ACTION LAWSUIT?
fl Yes
No

Vi HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
No
1 Yes— If “yes” list all related cases by name, case number and court:

Vil IS JURY TRIAL DEMANDED IN COMPLAINT?
Yes
© No

 

{ CERTIFY that the information | have provided in this cover sheet is accurate. to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Jason S Remer FL Bar No.: 165580
Attorney or party (Bar number, if attorney)

Jason S Remer 06/27/2019
(Type or print name) Date

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZiih%2... 11/26/2019
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 8 of 25

- Filing # 91793687 E-Filed 06/27/2019 02:48:25 PM

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

CASE NO:

 

PAULA RODRIGUEZ,

Plaintiff,
WW
CARROT EXPRESS MIDTOWN, LLC.
a Florida Limited Liability Company,
MILOP LLC,
a Florida Limited Liability Company
and CARROT EXPRESS, INC.
a Florida Profit Corporation

Defendants.
/

COMPLAINT
COMES NOW, the Plaintiff, PAULA RODRIGUEZ, (hereinafter “Plaintiff’), on behalf
of herself, by and through undersigned counsel, who files this Complaint against Defendants
CARROT EXPRESS MIDTOWN, LLC, MILOP, LLC. and CARROT EXPRESS, INC.,
(collectively “Defendants”), and states as follow:
JURISDICTION AND VENUE
1. This is-an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’ fees
and costs pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.,
hereinafter “FILSA”) to recover unpaid minimum wage and/or overtime compensation,
and an additional equal amount as liquidated damages, and reasonable attorneys’ fees and
costs.

2. The jurisdiction of the Court over-this controversy is based upon 29 U.S.C. §216(b).
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 9 of 25

us

Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami-
Dade County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a

covered employee for purposes of the FLSA.

. Defendant, CARROT EXPRESS MIDTOWN, LLC. a Florida Limited Liability

Company, having a place of business in Miami-Dade County, Florida, where Plaintiff
worked for Defendant, and: at all times material hereto was and is engaged in interstate
commerce,

Venue is proper in Miami-Dade County, Florida because all of the actions that form the
basis of this Complaint occurred within Miami-Dade County, Florida and payment was
due in Miami-Dade County, Florida.

Declaratory, injunctive, legal and equitable relief is sought pursuant to the laws set forth
above together with attorneys’ fees, costs and damages.

PLAINTIFE’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
Plaintiff performed work for Defendants as a non-exempt employee from on or about
September 2018 to on or about February 18, 2019,

Throughout Plaintiffs employment, Plaintiff worked in excess of forty (40) hours per
week. At all times material hereto, Defendants. were on notice of and/or had or should
have had full knowledge of all hours worked by Plaintiff, including those hours worked
by Plaintiff in excess of forty (40) in a given work week.

Defendants failed to compensate Plaintiff at the required minimum wage and/or overtime
rate of one and a half times Plaintiffs regular rate for all hours worked in excess of forty

(40) within a single work week, as proscribed by the laws of the United States and the

State of Florida,
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 10 of 25

10. Specifically, Plaintiff performed an average of (5) hours or more of overtime each week
for Defendants.

1]. Plaintiff continuously complained about not being paid time and a half ‘for her hours
worked over forty (40).

12. General Manager, Sebastian (LNU) stated “We know it’s illegal but that’s just how we do
it here. If you don’t like it, we can just cut your hours to forty.”

13, Subsequently, Plaintiff was terminated on or about February 18, 2019 in retaliation for
her complaints about not being paid correctly.

14, Plaintiff has retained the undersigned counsel in order that her rights and interests may be
protected, Plaintiff has thus become obligated to pay the undersigned a reasonable
attorney’s fee.

COUNT]
Wage & Hour Federal Statutory Violation Against
CARROT EXPRESS MIDTOWN, LLC, MILOP, LLC
and CARROT EXPRESS, INC.

15. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 14 of
this Complaint as if set out in full herein.

16. This action is brought by Plaintiff to recover from Defendants unpaid overtime
compensation, as well as an additional amount as liquidated damages, costs, and
reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 ef seg., and specifically
under the provisions of 29 U.S.C. § 207.

17, 29 U.S.C. § 207 (a}(1) states, “ No employer shall employ any of his employees... for a

work week longer than 40 hours unless such employee receives compensation for his

employment in-excess of the hours above-specified at a rate not less than one and a half

times the regular rate at which he.is employed.”

 
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 11 of 25

18. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

19,

At all times pertinent to this Complaint, Defendants operated as an organization which
sells and/or markets its services and/or goods to customers from throughout the United
States and also provides its services for goods sold and transported from across state lines
of other states, and. the Defendants obtains. and solicits funds from non-Florida sources,
accepts funds from non-Florida sources, uses telephonic transmissions going over state
lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

engages in interstate commerce, particularly with respect to its employees.

20. Upon information and belief, the annual gross revenue of the Defendants was at all times

ai,

material hereto in excess of $500,000 per annum, and, by virtue of working in interstate
commerce, otherwise satisfies the FLSA’s coverage requirements.

By reason of the foregoing, the Defendants is and was, during all times hereafter
mentioned, an enterprise engaged in commerce or in the production of goods for commerce
as defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendants’
business activities involve those to which the Fair Labor Standards Act applies. The

Plaintiff's work for the Defendants likewise affects interstate commerce.

. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

. At all times material hereto, the Defendants failed to comply with Title 29 U.S.C. §§ 201-

219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and
worked in excess of the maximum hours provided by the FLSA but no provision was made
by the Defendants to properly pay her at the rate of time and one half for all hours worked

in excess of forty hours (40) per workweek as provided in the FLSA.
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 12 of 25

24. Defendants knew and/or showed reckless disregard of the provisions of the FLSA
concerning the payment of overtime wages as required by the Fair Labor Standards Act
and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff s
employment with Defendants as set forth above. As such, Plaintiff is entitled to recover

double damages,

COUNT It
FLSA Retaliation Violation against
CARROT EXPRESS MIDTOWN, LLC, MILOP, LLC.
and CARROT EXPRESS, INC,

25, Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 14
ofthis complaint as ifset out in fall herein,

26, 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other
manner discriminate against any employee because such employee has filed any complaint or
instituted or caused to be instituted any proceeding under or related to this Act, or has testified or
is about to testify in any such proceeding, or has served or is about to serve on an industry
committee.”

27, Defendants’ conduct as set forth above constitutes a violation ofthe FLSA’s anti-retaliation
provision.

28, The motivating factor that caused Plaintiffs termination as described above was Plaintiff's
complaints regarding Defendants’ unlawful pay practices.

29. Defendants’ conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff
has been damaged.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendants:

a. Adjudge and decree that Defendants has violated the FLSA and has done so willfully,

intentionally and with reckless disregard for Plaintiff's rights;
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 13 of 25

Enter judgment against the Defendants for all back wages from the date of discharge

to the present date and an equal amount of back wages as liquidated damages, and;

Enter judgment against the Defendants for all front wages until Plaintiff becomes 65

years of age; and

Enter an award against Defendants and award Plaintiff compensatory damages for

mental anguish, personal suffering, and loss of enjoyment of life;

Award Plaintiff the costs of this action, together with reasonable attorney fees; and

Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated

£-2I-\A

 

Respectfully sus,

of
(Le

Jason S..Refnér, Esq.

Florida Bar No.: 165580

jremer@rgpattorneys.com

Miriam Brooks, Esq.

Fla. Bar No.: 0118144

mbrooks@repattorneys.com

Manuel A. Antommattei, Esq.

Fla. Bar No,:; 1010327

maa attorneys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005
Case 1:19-cv-24931-BB Documenti-2 Entered on FLSD Docket 11/27/2019 PagVF oft of 25

Filing # 91921745 E-Filed 07/01/2019 12:19:37 PM

IN THE CERCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

case no: 2.01% ° 01422 -cA-0)
PAULA RODRIGUEZ,
Plaintiff,
v.

CARROT EXPRESS MIDTOWN, LLC.
a Florida Limited Liability Company,
MILOP LUC.

a Florida Limited Liability Company
and CARROT EXPRESS, INC,

a Florida Profit Corporation

Defendants.
/

SUMMONS IN A CIVIL CASE
TO: CARROT EXPRESS, INC. through its Registered Agent:

MARIO LAUFER
9100 SW 447 STREET
MIAMI, FL 33165

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY
JASON S. REMER, ESQ.
REMER & GEORGES-PIERRE, PLLC,
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of this
Summons upon you, exclusive of the day of service. If you fail tp do so, judgment by default will
be taken against you for the relief demanded in the complaint. [You must also file your answer
with the Clerk of this Court within a reasonable period of time after service.

 

 

CLERK DATE

 

(BY) DEPUTY CLERK

 

 

= BwnZllii 19
https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6/2f9EwnZiliih”2... 11/26/20
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 15 of 25

|
Filing # 91921745 E-Filed 07/01/2019 12:19:37 PM

IN THE GIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

cAsE No: ZO] 1-019 5Z5-CA -01

 

PAULA RODRIGUEZ,
Plaintiff,
v,

CARROT EXPRESS MIDTOWN, LLC.
a Florida Limited Liability Company,
MILOP LLC,

a Florida Limited Liability Company
and CARROT EXPRESS, INC.

a Florida Profit Corporation

Defendants.
/

SUMMONS IN A CIVIL CAGE

YO: MILOP, LLC. through its Registered Agent:

JONATAN MALKIND |
3252 BUENA VISTA BLVD - SUITE 108
MIAMI, FL 33139

YOU ARE HEREBY SUMMONED and required to serve upqn PLAINTIFF’S. ATTORNEY
JASON S. REMER, ESQ.
REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of this
summons upon you, exclusive of the day of service. If you fail't do so, judgment by default will
be taken against you for the relief demanded in the complaint. fYou must also file your answer
with the Clerk of this Court within a reasonable period of time affer service.

 

CLERK DATE

 

 

(BY) DEPUTY CLERK

 

 
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 phage okG of 25

Filing # 91921745 E-Filed 07/01/2019 12:19:37 PM

IN THE CIRCUIT COURT OF THE 1iTH
JUDICIAI] CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

case No} 20/71 -0| GaZz5-tA-OF
PAULA RODRIGUEZ,
Plaintiff,
v.

CARROT EXPRESS MIDTOWN, LLC.
a Florida Limited Liability Company,
MILOP LLC.

a Florida Limited Liability Company
and CARROT EXPRESS, INC,

a Florida Profit Corporation

Defendants.
{

SUMMONS IN A CIVIL CA
TO: CARROT EXPRESS MIDTOWN, LLC. through its Registered Agent:

LAW OFFICE OF VALERIA SCHVARYZMAN PA
12550 BISCAYNE BLVD — SUITE 406
NORTH MIAMI, FL 33181

YOU ARE HEREBY SUMMONED and required to serve upqn PLAINTIFF'S ATTORNEY
JASON S, REMER, ESQ.
REMER & GEORGES-PIERRE, PLLC,
44 ‘WEST FLAGLER STREET
SUITE 2200
MIAMI, FL 33130

 

an answer to the complaint which.is herewith served upon you, within 20 days after service of this
suminons upon you, exclusive of the day of service. If you fail 90 do so, judgment by default will
be taken against you for the relief demanded in the complaint.) You must also file your answer
with the Clerk of this Court within.a reasonable period of time after service.

 

CLERK DATE

 

(BY) DEPUTY CLERK.

 

https://www2.miami-dadeclerk.com/ocs/V jewerHH TML5.aspx?QS=B6%2fEwnZlliith%2... 1 1/26/2019
Case 1:19-cv-24931-BB Documenti-2 Entered on FLSD Docket 11/27/2019 Frage esegi 25

Filing # 91921745 E-Filed 07/01/2019 12:19:37 PM

IN THE CIRCUIT COURT OF THE 1LiTH
JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

case nd: 2.014 014029-CA-0 |
PAULA RODRIGUEZ,
Plaintiff,
v.

CARROT EXPRESS MIDTOWN, LLC.
a Florida Limited Liability Company,
MILOP LLC.

a Florida Limited Liability Company
and CARROT EXPRESS, INC.

a Florida Profit Corporation

Defendants,
/

SUMMONS IN A CIVIL CAGE
TO: CARROT EXPRESS, INC, through its Registered Agent:

MARIO LAUFER
9100 SW 44" STREET
MIAMI, FL 33165

YOU ARE HEREBY SUMMONED and required to serve updn PLAINTIFF’S ATTORNEY
JASON S. REMER, ESQ.
REMER & GEORGES-PIERRE, PLLC,
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 davs after service of this
Summons upon you, exclusive of the day of service, If you fail tp do so, judgment by default will
be taken against you for the relief demanded in the complaint. [You must also. file your answer
with the Clerk of this Court within a reasonable period of time after service,

 

 

Harvey Ruvin,

Clerk of Courts 7/13/2019

CLERK DATE
He

(BY) DEPUTY

 

 

 

 

https://www2.miami-dadeclerk.com/ ocs/ViewerHTML5S.aspx?QS=B6%2f9EwnZiliih%2.... 11/26/2019
Case 1:19-cv-24931-BB Documenti-2 Entered on FLSD Docket 11/27/2019 PAE Lt pf 25

Filing # 91921745 E-Filed 07/01/2019 12:19:37 PM

IN THE GIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

CASE NO: 20] 4-019 32 5-CA -01

PAULA RODRIGUEZ,
Plaintiff,
Vv.

CARROT EXPRESS MIDTOWN, LLC.
a Florida Limited Liability Company,
MILOP LLC,

a Florida Limited Liability Company
and CARROT EXPRESS, INC.

a Florida Profit Corporation

Defendants.
/

SUMMONS IN A CIVIL CASE
TO: MILOP, LLC. through its Registered Agent:

JONATAN MALKIND
3252 BUENA VISTA BLVD - SUITE 108
MIAMI, FL 33139

YOU ARE HEREBY SUMMONED and required to serve updn PLAINTIFF’S. ATTORNEY
JASON S. REMER, ESQ.
REMER & GEORGES-PIERRE, PLLC,
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of this
Summons upon you, exclusive of the day of service. If you fail tp do so, judgment by default will
be taken against you for the relief demarided in the complaint. [You must also file your answer
with the Clerk of this Court within a reasonable period of time affer service,

Harvey Ruvin,

Clerk of Courts 7/3/2019

CLERK DATE

 

 

 

 

 

 

 

ii 26/2019
https://www2.miami-dadeclerk.com/ocs/V iewerH TMLS.aspx?QS=B6%2f9EwnZiih%2... 11/
Case 1:19-cv-24931-BB Documenti-2 Entered on FLSD Docket 11/27/2019 Page pi 25

Filing # 91921745 E-Filed 07/01/2019 12:19:37 PM

IN THE C¥RCUIT COURT OF THE 11TH
JUDICIAL] CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

cAsE No 2019 -019225-CA-OF

PAULA RODRIGUEZ,
Plaintiff,

¥.
CARROT EXPRESS MIDTOWN, LLC.
a Florida Limited Liability Company,
MILOP LLC.
a Florida Limited Liability Company

and CARROT EXPRESS, INC.
a Florida Proftt Corporation

Defendants.
/

SUMMONS IN A CIVIL CASE

ON neem re eanetnnenstcte wean ctam nuts fans He nn

TO: CARROT EXPRESS MIDTOWN, LLC. through its Regis

LAW OFFICE OF VALERIA SCHVART
12550 BISCAYNE BLVD — SUIT}
NORTH MIAMI, FL 33181

YOU ARE HEREBY SUMMONED and required to serve upd
JASON S. REMER, ESQ.
REMER & GEORGES-PIERRE,
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FL 33130

ered Agent:

ZMAN PA

406

n PLAINTIFF'S ATTORNEY

PLLC,

an answer to the complaint which is herewith served upon you, din 20 days after service of this

suminons upon you, exclusive of the day of service. If you fail
be taken against you for the relief demanded in the complaint.
with the Clerk of this Court within

 

 

Harvey Ruvin,
Clerk of Courts 7131/2019
CLERK fogs DATE
gt ¥ Le,
BY) DEPUT] 3

 

 

o do so, judgment by default will
You must also file your answer

.a reasonable period of time after service.

 

https://www2.miami-dadeclerk.com/ocs/ViewerHTML5 caspx2?Q0S=B6%2f9EwnZiliih%2... 11/26/2019
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 20 of 25

 

 

 

 

Page | of 2
Filing # 98083356 E-Filed 10/30/2019 09:30:31 AM
RETURN OF SERVICE
State of Florida County of Miami-Dade Circuit Court
Case Number: 2019-019325-CA-01
_ aA
PAULA RODRIGUEZ ‘ PPJ2019004572
vs.
Defendant:

CARROT EXPRESS MIDTOWN, LLC A FLORIDA LIMITED COMPANY, MILOP LLC.
A FLORIDA LIMITED LIABILITY COMPANY and CARROT ESPRESS, INC. A
FLORIDA PROFIT CORPORATION

For:

JASON REMER

Remer & Georges-Pierre; Plic.
44 West Flagler Street

Suite 2200

Miami, FL 33130

Received by Prestige Process on the 25th day of October, 2019 at 10:19 am to.be served on GARROT EXPRESS
MIDTOWN, LLC THROUGH ITS REGISTERED AGENT: LAW OFFUICE OF VALERIA SCHVARTZMAN PA, 12550
BISCAYNE BLVD, SUITE 406, NORTH MIAMI, FL 33181,

|, Juan Rodriguez, do hereby affirm that on the 29th day of October, 2019 at 11:01 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL CASE and COMPLAINT with the date and
hour of sarvice endorsed thereon by me, to: Valerla SCHVARTZMAN PA as Registered AGENT for CARROT EXPRESS
MIDTOWN, LLC THROUGH ITS REGISTERED AGENT: LAW OFFUICE OF VALERIA SCHVARTZMAN PA at the address
of: 12550 BISGAYNE BLVD, SUITE 406, NORTH MIAMI, FL 33181, and Informed said person of the contents therein, in
compliance with. state statutes.

| cartify that | am‘over the age of 18, have no Interest in the above action, and. am a Certified Process Server, In. gaod
standing, in the judicial circuit in which the process was served. Under the perjury, | declare that | have read the foregoing
document.and the facts in itare true. NO NOTARY REQUIRED PURSUANT TO-F.S.92.525(2)

UW) FORRAUEZ.

Juan Rodriguez
CPS #2354

 

Prestige Process
P.O Box 613634
Miami, FL 33261
(305) 480-4346

Our Job Serial Number: PPJ-2019004572

Copyright @ 1992-2019 Oatabase Services. inc.- Procass Sarver's Toolbox V8.19

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZiliih%2.., 1 1/26/2019
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Fags 21.0f 25
age 20

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2fEwnZliih”2... 11/26/2019
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 22 of 25

Page 1 of 2
Filing # 98083356 E-Filed 10/30/2019 09:30:31 AM
RETURN OF SERVICE
State of Florida County of Miami-Dade Circult Court

Case Number: 2019-019325-CA-041
ro a
PAULA RODRIGUEZ PPJ2019004

VS..

Defendant:

CARROT EXPRESS MIDTOWN, LLC A FLORIDA LIMITED COMPANY, MILOP LLC,
A FLORIDA LIMITED LIABILITY COMPANY and CARROT ESPRESS, ING. A
FLORIDA PROFIT CORPORATION

For:

JASON REMER

Remer & Géorges-Pierre, Ptic,
44 West Flagler Street

Suita 2200

Miami, FL 33130

 

 

Il

573

 

il

 

Received by Prestige Process on the 25th day of October, 2019 at 10:18 am to be served on MILOP, LLC, THROUGH ITS
REGISTERED AGENT: JONATAN MALKIND, 3252 BUENA VISTA BLVD, SUITE 103, MIAMI, FL 33139.

|, Juan Rodriguez, do hereby affirm that on the 29th day of October, 2019 al 11:41 am, I:

served a CORPORATION by dellvéring a true copy of the SUMMONS JIN A CIVIL CASE-and COMPLAINT with the date and
hour of service endorsed thereon by me, to: Luls Doe (REFUSED LAST NAME) as Manager/Designated To Accept In
Absence of RA for MILOP, LLG. THROUGH ITS REGISTERED AGENT: JONATAN MALKIND, at the address of: 3252
BUENA VISTA BLVD, SUITE 103, MIAMI, FL 33139, and informed said parson of the contents therein, in compliance with
state statutes.

Additional Information pertaining to this Service: .
10/29/2019 11:41.am Attempted service at 3252 BUENA VISTA BLVD, SUITE 103, MIAMI, FL 33139, served Luis Doe
(Refused last name) manager and designated employee to accept:service In absence of RA

1 certify that | am over the age of 18, have no Interest'in the above action, and am a Certified Process Server, In good
standing, in the judicial circuit in which the process was served. Under the perjury, | declare that | have read the foregoing
document and the facts In It are true. NO NOTARY REQUIRED PURSUANT TO F.5.92.525(2)

UW ECORI.

Juan Rodriguez
CPS # 2354

 

Prestige Process
P.O Box 613634
Miami, FL 33264
(305) 490-4346

Our Job Serlal Number: PPJ-2019004573

Copyright © 1992-2019 Database Sarvices, inc. « Process Sorver's Toolbox VB.Ag

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZlliih%2... 11/26/2019
Case 1:19-cv-24931-BB Documenti-2 Entered on FLSD Docket 11/27/2019 Paes ppp 25

https://www2.miami-dadeclerk.com/ocs/ViewerHT MLS.aspx?QS=B6%2f9EwnZiliih%2... 11/26/2019
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 24 of 25

Filing # 99039722 E-Filed 11/18/2019 02:19:26 PM

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

CASE NO.: 2019-019325-CA-01

PAULA RODRIGUEZ,
Plaintiff,

VS.

CARROT EXPRESS MIDTOWN, LLC ef al.,
Defendants.

/

NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESS

Miguel A. Morel and Jonathan A. Beckerman of the law firm of LEWIS BRISBOIS
BISGAARD & SMITH LLP, hereby give notice of their appearance on behalf of Defendants
CARROT EXPRESS MIDTOWN, LLC and MILOP LLC, and request that all pleadings, notices,
and other papers filed in this action be served on the undersigned counsel. Pursuant to Florida
Rule of Judicial Administration 2.516, the undersigned designates the following primary and
secondary e-mail addresses to be used for service of court documents in this action:

Miguel A. Morel
Primary address: miguel.morel@lewisbrisbois.com
Secondary address: ftlemaildesig@lewisbrisbois.com

Jonathan A. Beckerman
Primary address: jonathan.beckerman@lewisbrisbois.com
Secondary address: ftlemaildesig@lewisbrisbois.com

Dated: November 18, 2019
Lewis Brisbois Bisgaard & Smith LLP
110 SE 6th Street, Suite 2600
Fort Lauderdale, Florida 33301
Telephone: 954-728-4069
Facsimile: 954-728-1282

BY: /s/ Miguel A. Morel
Miguel A. Morel
Florida Bar No,: 89163
Jonathan A. Beckerman
Florida Bar No.: 568252
Case 1:19-cv-24931-BB Document 1-2 Entered on FLSD Docket 11/27/2019 Page 25 of 25

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was filed on November
18, 2019 via the Florida Courts E-Filing Portal and e-mailed to all counsel of record listed on the

Service List below.

BY: /s/ Miguel A. Morel
Miguel A. Morel

SERVICE LIST

 

Jason S. Remer, Esq.,

Remer & Georges-Pierre, PLLC
44 West Flagler Street, Suite 2200
Miami, Florida 33130

Tel: 305-416-5500
jremer@rgpattorneys.com
mbrooks@rgpattorneys.com
mma@rgpattorneys.com
